 



Exhibit 10.13
FOURTH AMENDMENT
     THIS FOURTH AMENDMENT (the “Amendment”) is made effective as of April 1,
2006, by and between CA-GATEWAY OFFICE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”) and BACKWEB TECHNOLOGIES, INC., a Delaware corporation
(“Tenant”)
RECITALS

A.   Landlord (as successor by conversion to EOP-Gateway Office, L.L.C., a
Delaware limited liability company, as successor in interest to Spieker
Properties, L.P., a California limited partnership) and Tenant are parties to
that certain lease dated December 23, 1998 (the “Original, Lease”), which lease
has been previously amended by that certain 1st Amendment to Lease — Expansion
dated May 12, 2000, that certain 2nd Amendment to Lease — Expansion dated
November 7, 2000 and that certain Third Amendment dated October 27, 2003 (the
“Third Amendment”) (collectively, the “Lease”). Pursuant to the Lease, Landlord
has leased to Tenant space currently containing approximately 17,569 rentable
square feet (the “Premises”) described as Suite Nos. 500, 510 and 550 on the 5th
floor of the building commonly known as Gateway Office IIB located at 2077
Gateway Place, San Jose, California (the “Building”).

B.   The Lease by its terms shall expire on January 31, 2007 (“Prior Termination
Date”), and the parties desire to reset the Base Rent as of October 1, 2006,
(the “Reset Date”) and extend the Term of the Lease, all on the following terms
and conditions.

     NOW, THEREFORE, in consideration of the above recitals which by this
reference are incorporated herein, the mutual covenants and conditions contained
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:

1.   Extension. The Term of the Lease is hereby extended for a period of
36 months and shall expire on January 31, 2010 (“Second Extended Termination
Date”), unless sooner terminated in accordance with the terms of the Lease. That
portion of the Term commencing the day immediately following the Prior
Termination Date (“Second Extension Date”) and ending on the Extended
Termination Date shall be referred to herein as the “Second Extended Term”.

2.   Premises. Effective as of the date hereof, the Premises shall consist of
Suite No. 500 consisting of approximately 11, 131 rentable square feet and
Suite No. 550 consisting of approximately 6,438 rentable square feet, as shown
on Exhibit A attached hereto. Landlord and Tenant agree that only the suite
numbers have changed with respect to the Premises and the physical location of
the Premises has not changed.

3.   Baste Rent.

  3.01.   Notwithstanding any provision in the Lease to the contrary, effective
as of the Reset Date, the Base Rent applicable to the Premises from the Reset
Date through the Prior Termination Date shall be as follows:

                  Months of Term or   Annual Rate           Monthly Period   Per
Square Foot          Base Rent
Reset Date — Prior Termination Date
  $ 21.00     $ 30,745.75  

  3.02.   As of the Second Extension Date, the schedule of Base Rent payable
with respect to the Premises during the Second Extended Term is the following:

                      Annual Rate             Period   Per Square Foot  
      Monthly Base Rent
2/1/07 – 1/31/08
  $ 21.60     $ 31,624.20  
2/1/08 – 1/31/09
  $ 22.20     $ 32,502,65  
2/1/09 – 1/31/10
  $ 22.80     $ 33,381.10  

     All such Base Rent shall be payable by Tenant in accordance with the terms
of the Lease.

4.   Additional Security Deposit. No additional Security Deposit shall be
required in connection with this Amendment.

1



--------------------------------------------------------------------------------



 



5.   Operating Expenses: For the period commencing on the Reset Date and ending
on the Second Extended Termination Date, Tenant shall pay for Tenant’s
Proportionate Share of Operating Expenses in accordance with the terms of the
Lease.

6.   Additional Payments

  6.01   . Restructure Fee. Simultaneously with the Tenant’s execution and
delivery of this Amendment (and as additional consideration therefore), Tenant
shall pay to Landlord, by cashier’s or certified check or by wire transfer of
immediately available funds to an account designated by Landlord, the sum of
$130,213.68.     6.02.   Past Due Rent. Tenant acknowledges and agrees that
Tenant owes Landlord back due Rent for October 2005 and simultaneously with
Tenant’s execution and delivery of this Amendment, Tenant shall pay to Landlord
the amount of $6,261.86 in satisfaction therefore.     6.03.   Refund of
Operating Expense Credit. Tenant acknowledges and agrees that, (i) according to
the terms of Section IV.B. of the Third Amendment, Tenant waived its rights to
any refunds leased on an Operating Expense Adjustment, and (ii) Tenant received
an Operating Expense refund in the amount of $24,827.51 from Landlord in error.
Simultaneously with the Tenant’s execution and delivery of this Amendment,
Tenant shall pay to Landlord, by cashier’s or certified check or by wire
transfer of immediately available funds to an account designated by Landlord,
the sum of $24,827.51 as a refund therefor.

7.   Improvements to Premises:

  7.01.   Condition of Premises. Tenant is in possession of the Premises and
accepts the same “as is” without any agreements, representations, understandings
or obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.  
  7.02.   Responsibility for Improvements to Premises. Any construction,
alterations or improvements to the Premises shall be performed by Tenant at its
sole cost and expense using contractors selected by Tenant and approved by
Landlord and shall be governed in all respects by the provisions of Section 9 of
the Lease.

8.   Other Pertinent Provisions: Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

  8.01.   Intentionally Omitted.     8.02.   HVAC. Effective as of April 1,
2006, and to the extent provided pursuant to Section 15 of the Lease,
Landlord’s: charge for after hours heat and air conditioning is currently $50.00
per hour, subject to change from time to time.     8.03.   Restoration. Landlord
and Tenant agree that in accordance with Paragraph 12 and Paragraph 36 of the
Original Lease, Tenant shall not be required to remove any Alterations other
than the Suite 500 entry doors, which doors shall be replaced with Building
standard doors at Tenant’s sole cost and expense upon the expiration or earlier
termination of the Lease.     8.04.   Landlord’s Notice Address. Effective as of
the date hereof, Landlord’s address for Notices shall be as follows:

Landlord:
CA-Gateway Office Limited Partnership
c/o Equity Office
1740 Technology Drive, Suite 150
San Jose, California 95110
Attention: Gateway Office Property
Manager
With a copy to:
Equity Office
One Market Street, Spear Tower, Suite



2



--------------------------------------------------------------------------------



 



600
San Francisco, CA 94105
Attn: San Jose Managing Counsel

  8.05.   Effective as of April 1, 2006, the first sentence of Paragraph 21. B.
“Bonus Rent” of the Original Lease shall be amended and restated by deleting the
first sentence and substituting the following therefore: “Tenant shall pay to
Landlord 100% of any Rent or other consideration realized by Tenant under any
such sublease or assignment in excess of the Rent payable hereunder.”     8.06.
  Letter of Credit. The parties acknowledge that Landlord currently holds a
Letter of Credit in the amount of $500,000.00. Beginning February 1, 2007, and
subject to the terms of the Lease as amended, Tenant may reduce the amount of
the Letter of Credit so that the new Letter of Credit amount will be
$225,000.00. Notwithstanding anything to the contrary contained herein, if
Tenant has been in default under the Lease (as amended) at any time prior to the
effective date of any reduction of the Letter of Credit and Tenant has failed to
cure such default within any applicable cure period, then Tenant shall have no
further right to reduce the Letter of Credit as described herein. Any reduction
in the Letter of Credit Amount shall be accomplished by Tenant providing
Landlord with a substitute letter of credit in the reduced amount or an
amendment to the existing Letter of Credit reflecting the reduced amount, all in
the form and substance required by the terms of the Lease (as amended) If the
Letter of Credit is reduced in accordance with this Section, then the reference
to “$500,000.00” in the last paragraph of Section VI.F. of the Third Amendment
shall be amended and restated to “$225,000.00”.

9.   Miscellaneous,

  9.01.   This Amendment and the attached exhibits, which are hereby
incorporated into and made a part of this Amendment, set forth the entire
agreement between the parties with respect to the matters set forth herein.
There have been no additional oral or written representations or agreements.
Under no circumstances shall Tenant be entitled to any Rent abatement,
improvement allowance, leasehold improvements, or other work to the Premises, or
any similar economic incentives that may have been provided Tenant in connection
with entering into the Lease, unless specifically set forth in this Amendment.  
  9.02.   Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.    
9.03.   In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.    
9.04.   Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered the same to Tenant.     9.05.   The capitalized terms used in this
Amendment shall have the same definitions as set forth in the Lease to the
extent that such capitalized terms are defined therein and not redefined in this
Amendment.     9.06.   Tenant hereby represents to Landlord that Tenant has
dealt with no broker other than Colliers in connection with this Amendment.
Tenant agrees to indemnify and hold Landlord, its members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents
(collectively, the “Landlord Related Parties”) harmless from all claims of any
other brokers claiming to have represented Tenant in connection with this
Amendment. Landlord hereby represents to Tenant that Landlord has dealt with no
broker in connection with this Amendment. Landlord agrees to indemnify and hold
Tenant, its members, principals, beneficiaries, partners, officers, directors,
employees, and agents, and the respective principals and members of any such
agents (collectively, the “Tenant Related Parties”) harmless from all claims of
any brokers claiming to have represented Landlord in connection with this
Amendment.         Equity Office Properties Management Corp. (“EOPMC”) is an
affiliate of Landlord and represents only the Landlord in this transaction. Any
assistance rendered by any agent or employee of EOPMC in connection with this
Lease or any

3



--------------------------------------------------------------------------------



 



      subsequent amendment or modification hereto has been or will be made as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord and not as agent for Tenant.

  9.07.   Each signatory of this Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.     9.08.   At Landlord’s option, this Amendment
shall be of no force and effect unless and until accepted by the Guarantor of
the Lease and of the Additional Reduction Fee Promissory Note, who by signing
bellow shall agree that its Guaranty of Lease and Guaranty of Note,
respectively, shall apply to the Lease and to the Additional Reduction Fee
Promissory Note as each are amended herein, unless such requirement is waived by
Landlord in writing.

[SIGNATURES ARE ON FOLLOWING PAGE]
     IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment
as of the day and year first above written.

                      LANDLORD:
 
                    CA-GATEWAY OFFICE LIMITED PARTNERSHIP, a
Delaware limited partnership
 
                    By:   EOM GP, L.L.C., a Delaware limited liability company,
its general partner
 
                        By:   Equity Office Management, L.L.C., a Delaware
limited liability company, its non-member manager
 
               
 
          By:   /s/ Kenneth J. Church
 
               
 
          Name:   Kenneth J. Church
 
          Title:   Vice President - Leasing
 
                    TENANT:
 
                    BACKWEB TECHNOLOGIES, INC., a Delaware corporation
 
                    By:   /s/ Ken Holmes               Name:   Ken Holmes    
Title:   V.P. Finance
 
                    GUARANTOR:    
 
                    BACKWEB TECHNOLOGIES LTD, an Israeli corporation
 
                    By:   /s/ Ken Holmes               Name:   Ken Holmes    
Title:   V.P. Finance

4



--------------------------------------------------------------------------------



 



EXHIBIT A
OUTLINE AND LOCATION OF PREMISES
(PLAN MAP) [f27360f2736001.gif]

5



--------------------------------------------------------------------------------



 



     
(EQUITY OFFICE LOGO) [f27360f2736002.gif]
  San Francisco Region-San Jose
1740 Technology Drive, Suite 150
San Jose, California 95110


 
  phone 408.346.4000
www.equityoffice.com

July 21, 2006
VIA HAND DELIVERY
Mr. Ken Holmes
Back Web Technologies, Inc.
2077 Gateway Place, 5th Floor
San Jose, CA 95110

         
RE:
  Lease of premises at:   2077 Gateway Place, 5th Floor, San Jose, California
 
  LANDLORD:   CA-GATWAY OFFICE LIMITED PARTNERSHIP
 
  TENANT:   Backweb Technologies, Inc.

Dear Ken:
Enclosed, for your records, please find one (1) original of the fully executed
Fourth Amendment as referenced above.
We’re very excited that BackWeb Technologies, Inc. has renewed at 2077 Gateway
and look forward to building our relationship.
Please call me at (408) 487-4119 should you have any questions related to your
office space.
Sincerely,
/s/ Peter D. Setzer
Peter D. Setzer
Leasing Representative
Enclosure (1)

     
cc:
  Noemi Campa, Equity Office Properties
 
  Jill Bengston, Equity Office Properties
 
  Carol Edmiston, Equity Office Properties

6